UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. FORM 10-Q QUARTERLY REPORT (Mark One) [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period ended March 31, OR []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period from to Commission file number: 1-12162 BORGWARNER INC. (Exact name of registrant as specified in its charter) Delaware13-3404508 State or other jurisdiction of(I.R.S.
